Title: Committee Report on the State of the Province, 16 November 1770
From: Adams, John,Cushing, Thomas,Hawley, Joseph,Adams, Samuel,Hancock, John,Worthington, John,Pickering, John Jr.,Warren, James,Whitcomb, John,Massachusetts House of Representatives
To: 


      
      16 November 1770. MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 164. Prepared by a committee appointed 16 October composed of Thomas Cushing, Samuel Adams, Joseph Hawley, JA, John Hancock, John Worthington, John Pickering Jr., James Warren, and John Whitcomb (same, p. 97).
      In its report the committee dealt with the colony’s economic problems, recently aggravated by the Boston merchants’ vote to end the nonimportation of most British goods (for this vote of 12 Oct., see Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter., 15 Oct.). The House adopted the committee’s resolutions calling on members of that chamber to “use their utmost Endeavors, and enforce them their fellow citizens by their Example, to discourage Prodigality and Extravagance” and “to discourage the Use of Foreign Superfluities, and to promote our own Manufactures in the several Towns we represent.”
      Pursuant to these resolutions, Thomas Cushing, John Hancock, William Heath, Samuel Adams, JA, Ebenezer Thayer, Samuel Bacheller, Samuel Howe, and Benjamin White were appointed “to prepare a Plan for the Encouragement of Arts, Agriculture, Manufactures and Commerce, and report at the next Session” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 164). No plan for the encouragement of manufactures was introduced at the fourth session of the General Court (April 1771), but see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:2, for an account of a meeting on 7 or 8 February 1771 of the committee charged with drawing up this plan.
     